The state of Connecticut’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 688 (AC 11282), is granted, limited to the following issues:
“1. Did the Appellate Court properly reverse the judgment of the trial court by holding that this court’s decision in State v. Tatem, 194 Conn. 594, establishes that the trial court’s use of the word ‘unreasonable’ in *911place of ‘unfavorable’ in instructing the jury under General Statutes § 54-84 (b) automatically requires reversal and a new trial?
The Supreme Court docket number is SC 14831.
Decided September 15, 1993
Stephen R. Park, assistant attorney general-special assistant state’s attorney, in support of the petition.
“2. If the answer to question 1. is no, was the trial court’s misstatement of the word ‘unreasonable’ in charging the jury under General Statutes § 54-84 (b), when viewed in the context of the jury charge as a whole and the evidence in the case, harmless beyond a reasonable doubt?”